PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sun et al.
Application No. 16/387,359
Filed: 17 Apr 2019
For: LOW-COST FIBER OPTIC SENSOR ARRAY FOR SIMULTANEOUS DETECTION OF MULTIPLE PARAMETERS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 26, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to pay the issue fee and to file the inventor’s oath or declaration or substitute statement in lieu of an oath or declaration no later than the date on which the issue fee is paid as required by the Notice of Allowance and Fee (s) Due and the Notice Requiring inventor’s Oath or Declaration (Notice) mailed March 23, 2021.  Accordingly, the application became abandoned on June 24, 2021.  A Notice of Abandonment was mailed July 8, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the issue fee payment of $1,200 and the inventor oath or declaration(s) for inventor(s) in the application.  (2) the petition fee of $2,100 (3) a proper statement of unintentional delay.  Accordingly, the issue fee and the inventor oath or declaration(s) are accepted as being unintentionally delayed.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.




This application is being referred to the Office of Data Management for further processing into a patent.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET